Case 1:19-cr-00506-REB Document 116 Filed 06/14/21 USDC Colorado Page 1 of 9




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO

Criminal Case No. 19-cr-00506-REB

UNITED STATES OF AMERICA,

      Plaintiff,

v.

ROBERT LEWIS DEAR, JR.,

      Defendant.


                   REPLY IN SUPPORT OF SPEEDY TRIAL MOTION


      The United States of America submits this reply in support of its speedy trial

motion. In that motion, the government requested a finding that the time taken for the

intake and transport of defendant Robert Lewis Dear, Jr. for his competency

examination at USMCFP-Springfield was reasonable under the Speedy Trial Act. In

response, the defense disputes when the clock started for purposes of the ten-day

period specified in 18 U.S.C. § 3161(h)(1)(F). The defense further contends that any

delay in excess of ten days was unreasonable. Neither argument has merit. And the

Court should therefore grant the government’s motion.

I.    The ten-day clock under § 3161(h)(1)(F) did not start until March 24, 2021.

      The Speedy Trial Act automatically excludes “delay resulting from transportation

of any defendant … to and from places of examination.” 18 U.S.C. § 3161(h)(1)(F). But

“any time consumed in excess of ten days” from the date of “an order directing such

transportation, and the defendant’s arrival at the destination shall be presumed to be

                                            1
Case 1:19-cr-00506-REB Document 116 Filed 06/14/21 USDC Colorado Page 2 of 9




unreasonable.” Id. The presumption can be rebutted.

       In its motion, the government argued that no judicial order directed

transportation, so the ten-day period started on March 24, 2021, when Mr. Dear “was

authorized for transportation by the appropriate prison official.” United States v. Garrett,

45 F.3d 1135, 1140 (7th Cir. 1995). The defense contends that the ten-day period

started a week earlier—on March 17, 2021—when the Court affirmed the magistrate

judge’s order committing Mr. Dear to the custody of the Attorney General for a

competency examination at USMCFP-Springfield.

       But that order contained no express directive that Mr. Dear be transported to

USMCFP-Springfield. The defense concedes as much when it argues that such a

directive was “[o]bviously implicit”—which is another way of saying the order did not

actually say anything of the sort. [Doc. # 114 at 7]. The Court “affirmed” and gave “full

force and effect” to the magistrate judge’s order. [Doc. # 100 at 7]. But the Court did

not direct transport. Neither did the magistrate judge in the order that was affirmed.

She merely ordered Mr. Dear “committed to the custody of the Attorney General” and

that the evaluation “shall be conducted at USMCFP-Springfield.” [Doc. # 82 at 5].

       The defense equates an order committing Mr. Dear to the custody of the Attorney

General for the evaluation with an order directing transport. But the two are not the

same. “This distinction is a distinction with a difference” under § 3161(h)(1)(F). United

States v. Bashar, 3 F. Supp. 3d 541, 544 (E.D. Va. 2014). As the Sixth Circuit has

explained, “the order directing examination need not direct transportation.” United

States v. Turner, 602 F.3d 778, 785 (6th Cir. 2010). For example, when an order


                                             2
Case 1:19-cr-00506-REB Document 116 Filed 06/14/21 USDC Colorado Page 3 of 9




committed a defendant to “remain in the custody of the Attorney General[,]” but “did not

include a mandate to the [USMS] that it transport” the defendant, it did not start the ten-

day clock. Bashar, 3 F. Supp. 3d at 544. There are a number of other examples. See

United States v. Cook, 2010 WL 4284526, at *6 (S.D. Ohio Oct. 27, 2010) (commitment

order did “not contain any language directing transportation” and the court did not “issue

a second order of transportation”); see also id. (“designation” of facility was “irrelevant

under § 3161(h)(1)(F)”); United States v. Mann, 2021 WL 1731626, at *3 (W.D. Mich.

May 3, 2021) (“The Court first discussed transportation in its … Order of Commitment of

Competency Evaluation[.] There, the Court indicated it would issue a separate order

directing the United States Marshals Service to transport Defendant[.]”) (emphasis

added); United States v. Hicks, 2016 WL 4376283, at *2 (S.D. Ohio Aug. 16, 2016)

(“Here, the Court ordered that Defendant ‘be committed to the custody of the Attorney

General’ … However, the Court did not address the issue of transport[.]”).

       All of these cases go to show that an order directing transport must, well, direct

transport, and expressly so, which none of the judicial orders here do. The defense

responds with one case which it says treated an order of commitment as an order

directing transport. United States v. Williams, 917 F.3d 195, 201 (3d Cir. 2019). But the

order in that case also directed that the USMS—who are responsible for transport—

“shall make arrangements as are necessary for the examination of defendant.”

[Doc. # 114-1 at 3]. That language arguably directs transport, and so the Court and the

parties took the start date as granted. 917 F.3d at 203-04. No comparable language

exists in any of the orders here. That is to say, nothing in the Third Circuit’s opinion


                                              3
Case 1:19-cr-00506-REB Document 116 Filed 06/14/21 USDC Colorado Page 4 of 9




treats commitment, or even the designation of a specific facility, as equivalent to an

order directing transport.

       It is perhaps not surprising that none of the orders here direct transport. The

Sixth Circuit explained that, “[i]f the government fears that a defendant’s placement

could take some time, it is free to suggest that the court not issue an order directing

transportation at that point[,]” that is, when the examination is ordered. Turner, 602

F.3d at 785. The government accordingly flagged in its briefing that the Court should

not immediately direct transport if it were to determine that an examination was required

and that the BOP should conduct it. [See, e.g., Doc. # 66 at 17]. Consistent with that

suggestion, the Court did not direct transport. The defense quotes this language from

Turner as an example of “preemptive remedies the government could have taken to

avoid Speedy Trial Act delays” but did not. [Doc. # 114 at 11]. Yet the government did

exactly what Turner suggested. And the defense’s assertion is demonstrably incorrect.

       Ultimately, it is not enough to say that something in a judicial order is “[o]bviously

implicit, if not explicit” or “the literal equivalent” or “plainly” so, without quoting any

language from the order to support those heavy assertions. [Doc. # 114 at 7, 8]. Here,

the defense quotes no language from the relevant orders to support its view that they

direct transport. Since there was no judicial order directing transport, the earliest date

the ten-day clock started was on “the date upon which the defendant was authorized for

transportation by the appropriate prison official[.]” Garrett, 45 F.3d at 1140.

II.    The delay here was reasonable and therefore excludable.

       However measured, the delay here was reasonable, and the government has


                                                4
Case 1:19-cr-00506-REB Document 116 Filed 06/14/21 USDC Colorado Page 5 of 9




rebutted the presumption to the contrary for the period beyond ten days. As the

government has explained, May 3, 2021 was the first day that USMCFP-Springfield was

able to accept Mr. Dear for his examination given available bedspace and resources.

The delay until then was reasonable given the impracticality—indeed, futility—of

transporting Mr. Dear sooner. And the remaining three days falls within the

presumptively reasonable ten-day period.

       The defense responds that “institutionalized delay” is insufficient to overcome the

presumption. [Doc. # 114 at 9]. But delays owing to lack of bed space are not the sort

of “institutionalized delay” with which the presumption is concerned. As the government

has noted, the ten-day transportation rule was “aimed at marshals and the actual

process of transportation[.]” United States v. Gross, 2011 WL 5348237, at *3 (E.D. Cal.

Sept. 15, 2011) (citation omitted). That is, “Congress enacted the ten-day

transportation rule with the ‘intent not to permit additional delays to accommodate the

marshals’ in their transportation of prisoners.” Bashar, 3 F. Supp. 3d at 544 (emphasis

in original; citation omitted); see also United States v. Taylor, 821 F.3d 1377, 1384 (9th

Cir, 1987), rev’d on other grounds, 487 U.S. 326. Thus, “[t]he ten-day transportation

rule does not restrict accommodation of medical facilities hampered by limited bed

space.” Bashar, 3 F. Supp. 3d at 544; see also Gross, 2011 WL 5348237, at *4.

       The defense relies on United States v. Castle, 906 F.2d 134 (5th Cir. 1990), and

says that the court there rejected a “similar argument” to the one here. [Doc. # 114 at

9]. Yet Castle is distinguishable for the same reason it was distinguishable in Gross:

which is to say, “[t]here is no evidence that the Marshalls [sic] intentionally delayed


                                             5
Case 1:19-cr-00506-REB Document 116 Filed 06/14/21 USDC Colorado Page 6 of 9




transportation for budgetary purposes as was the case in Castle; instead the delay was

a mere result of impracticality—that is, lack of bed space.” Gross, 2011 WL 5348237, at

*4. If anything, Castle confirms that the sort of institutional delays insufficient to rebut

the presumption are ones to do with transportation. See 906 F.2d at 138 (“[A]nything

over ten days in transport is presumptively unreasonable, and in enacting this law

Congress took into account that there would be institutional delays.”) (emphasis added).

       The defense also suggests that any justification to rebut the presumption must be

“extraordinary.” [Doc. # 114 at 10]. Although there is language to that effect in Castle,

any suggestion by the defense that the justification must be “extraordinary” in the sense

that it is unique or applies only to a single case cannot be reconciled with the structure

or language of statute itself, which requires the government to show that the delay is

reasonable. A justification can be reasonable but still apply to multiple cases. As the

Sixth Circuit has put it, “[i]f legitimate problems arise in transporting a defendant, the

government legitimately may rebut the presumption.” Taylor, 602 F.3d at 785.

       The defense also evidently complains that, even if lack of bed space is a

legitimate reason to rebut the presumption as a general matter, the government has not

“come forward with actual evidence” to support such a finding here. [Doc. # 114 at 12].

But the government explained in its motion, based on discussions with BOP, that

USMCFP-Springfield determined that May 3, 2021 was the first date when there was

available bed space for Mr. Dear. Not only that, the government provided BOP’s

communications with the USMS and the BOP’s own records, which make clear that a

bed was only available on May 3, 2021. [Doc. ## 106-1, 107]. Courts routinely rely on


                                              6
Case 1:19-cr-00506-REB Document 116 Filed 06/14/21 USDC Colorado Page 7 of 9




the representations of counsel in excluding time under the Speedy Trial Act without

holding an evidentiary hearing. And the defense does not actually dispute that lack of

bed space was the reason for the delay. No more evidence is required.



Dated: June 14, 2021                           Respectfully submitted,

                                               MATTHEW T. KIRSCH
                                               Acting United States Attorney

                                               By: s/ Pegeen D. Rhyne
                                               Pegeen D. Rhyne
                                               Assistant U.S. Attorney
                                               U.S. Attorney’s Office
                                               1801 California Street, Suite 1600
                                               Denver, CO 80202
                                               Telephone: 303-454-0100
                                               Fax: 303-454-0406
                                               E-mail: Pegeen.Rhyne@usdoj.gov

                                               By: s/ Rajiv Mohan
                                               Rajiv Mohan
                                               Assistant U.S. Attorney
                                               U.S. Attorney’s Office
                                               1801 California Street, Suite 1600
                                               Denver, CO 80202
                                               Telephone: 303-454-0100
                                               Fax: 303-454-0406
                                               E-mail: Rajiv.Mohan@usdoj.gov




                                           7
Case 1:19-cr-00506-REB Document 116 Filed 06/14/21 USDC Colorado Page 8 of 9




                                         PAMELA S. KARLAN
                                         Principal Deputy Assistant Attorney
                                         General
                                         Civil Rights Division
                                         U.S. Department of Justice

                                         By: s/ Mary J. Hahn
                                         Mary J. Hahn
                                         Trial Attorney
                                         Civil Rights Division, Criminal Section
                                         4 Constitution Square
                                         150 M Street, N.W./7.1108
                                         Washington, D.C. 20002
                                         Telephone: 202-305-0921
                                         Fax: 202-514-6588
                                         E-mail: Mary.Hahn@usdoj.gov




                                     8
Case 1:19-cr-00506-REB Document 116 Filed 06/14/21 USDC Colorado Page 9 of 9




                               CERTIFICATE OF SERVICE

        I hereby certify that on June 14, 2021, I electronically filed the foregoing
document with the Clerk of the Court using the CM/ECF system which will send
notification of such filing to all counsel of record in this case:

       Natalie Stricklin                          Natalie_Stricklin@fd.org
       Veronica Rossman                           Veronica_Rossman@fd.org


                                                  By: s/ Rajiv Mohan
                                                  Rajiv Mohan
                                                  Assistant U.S. Attorney
                                                  U.S. Attorney’s Office
                                                  1801 California Street, Suite 1600
                                                  Denver, CO 80202
                                                  Telephone: 303-454-0100
                                                  Fax: 303-454-0406
                                                  E-mail: Rajiv.Mohan@usdoj.gov
